Citation Nr: 1811727	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-25 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This appeal comes before the Board of Veterans'Appeals (Board) from a
November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a December 2016 Board videoconference hearing.

In August 2017, the Board remanded the issue on appeal for further development.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised issue with the duty to notify or assist since return of this case to the Board.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Legal Criteria

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.



Ratings are assigned according to the manifestation of particular symptoms.  However, the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation because of social impairment.  38 C.F.R. § 4.126(b).

During the pendency of this appeal, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-V."  The Board notes that this case includes examinations conducted in accordance with the DSM-IV as well as the DSM V.  Nonetheless, according to the DSM-V, clinicians do not typically assess GAF scores.  The DSM-V introduction states that it was recommended that the GAF be dropped from DSM-V for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM V).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Analysis

The Veteran asserts his symptoms entitle him to an initial 50 percent disability evaluation for PTSD.  In his December 2011 notice of disagreement, the Veteran specifically claimed symptoms such as difficulty in understanding complex commands, memory impairment, judgment impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

An April 2011 VA treatment record reflects the Veteran attended a primary care behavioral health evaluation.  The Veteran reported symptoms such as recurring nightmares, and anxiety.  The Veteran screened positive for PTSD.  The attending psychologist noted the Veteran's mental status as normal except for anxious and tense mood and that the Veteran began to cry when discussing the possibility of PTSD.

VA obtained a September 2011 examination of the Veteran's PTSD.  The examiner reviewed the Veteran's record and noted his complaints.  The Veteran presented as alert and oriented with a self-reported irritable and dysthymic mood.  The Veteran had some difficulty spelling "world" backwards and reported some diminished concentration; however, the examiner noted psychomotor activity to be within normal limits, judgment and insight to be intact, and thought content and process to be unremarkable with no evidence of hallucination or delusion.  The examiner recorded active symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The diagnosis was PTSD, and it was opined that, "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The GAF score was 59.

An October 2017 VA psychiatric examination report included an examination of the Veteran, review of the Veteran's claims file and clinical evidence, and recited the Veteran's history and complaints.  The VA examiner assessed active symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran's mental status was assessed as normal save for a "nervous and apprehensive mood" and that the Veteran refused to complete certain concentration tests and spelled "world" backwards incorrectly.  I was also noted the Veteran reported chronic, fleeting passive suicidal ideation, but denied actual intent, plan, or current ideation.  The Veteran reported he sometimes would hear voices or see images of events that occurred in Vietnam, but the examiner stated that these did not appear to be frank hallucinations.  The Veteran's level of occupational and social impairment was characterized as an "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

The Veteran reported receiving mental therapy at the Palm Beach Vet Center.  VA obtained Vet Center records from January 2017 to November 2017.  A February 2017 intake assessment reflects no significant symptoms except for anxiety and depression with no evidence of thought disorder, and an unremarkable mental status evaluation.  The remaining Vet Center progress notes contain no reports of symptoms beyond nightmares, traumatic memories, and stress.  A November 2017 Vet Center progress note reflects the Veteran reported he still has nightmares, but they are not as frequent.  Throughout the Vet Center progress notes, the Veteran is consistently noted to be polite, pleasant, well groomed, alert, and oriented.

The Board finds the evidence of record does not support a PTSD disability rating beyond the currently assigned 30 percent evaluation.  The Veteran's symptoms assessed by mental health professionals throughout the appeal period - depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood - are almost entirely captured by the schedular criteria for a 30 percent PTSD evaluation.  The only symptom consistently noted by medical professionals that is contemplated by any of the higher criteria is disturbances of motivation and mood, which falls under the 50 percent criteria.  However, the Board does not find this symptom alone renders the Veteran's disability to be approximate to the criteria for a 50 percent evaluation, given that the 30 percent criteria contemplate the vast majority of the Veteran's assessed symptoms.  

The Board finds that the 59 GAF score, as determined by the September 2011 VA examination, and in light of remaining evidence of record, does not indicate a level of social or occupational impairment beyond that contemplated by the schedular criteria for a 30 percent evaluation.  While a GAF score of 59 corresponds to "moderate symptoms" or "moderate occupational functioning" according to the DSM-IV, the Board notes that GAF score assessment language does not directly correspond to the General Rating Formula for Mental Disorders, and while important to consider, GAF scores are not dispositive of determinations as to impairment due to mental disorder for VA purposes.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Indeed, the introduction to the DSM-V notes the conceptual lack of clarity of GAF scores.  In this case, the Board finds such clarity in the September 2011 VA examination statement that, "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  While such language corresponds to a non-compensable rating under the General Rating Formula for Mental Disorders, the Board notes that this finding by the September 2011 examiner, taken in conjunction with other symptoms and evidence noted within the same examination, to include the 59 GAF score, correctly place the Veteran's disability picture within the 30 percent rating criteria.  As stated earlier, almost all of the Veteran's noted active symptoms upon the September 2011 VA examination are contemplated by the 30 percent criteria.

To the extent the Veteran claimed chronic, passive suicidal thoughts since service in his October 2017 VA examination, the Board notes that the Veteran denied actual intent or plan, and the examiner found no evidence of current ideation.  Moreover, the Veteran's reporting in this regard conflicts with the September 2011 VA examination and previously mentioned Vet Center records wherein the Veteran denied any suicidal ideation.  Similarly, the Veteran's reported hearing of voices and seeing of images, which the October 2017 VA examiner assessed not to be frank hallucinations, constitute the only instance of such reporting.  In light of these circumstances, the Board does not find such reported symptoms to change the nature of the Veteran's disability picture.

Moreover, regardless of the nature, severity, or number of symptoms, the evidence fails to establish that the Veteran suffers from a level of occupational and social impairment required by any of the disability ratings greater than 30 percent under the General Rating Formula for Mental Disorders.  The September 2011 VA examiner stated the Veteran's symptoms do not interfere with occupational and social functioning, and the October 2017 VA examiner opined the Veteran to generally function satisfactorily with only an occasional decrease in work efficiency.  Indeed, the record reflects that the Veteran remained employed before retiring normally, and maintained a longstanding marriage as well.  See December 2016 Hearing Transcript; September 2011 VA examination, October 2017 VA examination.  All told, the Board does not find the evidence establishes that the Veteran suffers from occupational and social impairment beyond an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by the 30 percent rating criteria.

The Board acknowledges the Veteran's lay contentions as to his symptoms, and that he is competent to attest to his experiences of such.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, where the Veteran's reporting and professional mental health assessment conflict, the Board finds professional medical opinion to probatively outweigh the Veteran's lay contentions due to expertise.  Further, the Board notes that the Veteran's reporting of significantly more severe symptoms is largely coincident with documents or events generated in furtherance of the Veteran's disability claim, while absent from other records such as Vet Center mental health records spanning a year within the appeal period.  Accordingly, the Board deems such reporting less credible in light of the remaining clinical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board retains the discretion as fact finder to make credibility determinations and weigh the lay and medical evidence of record).

Consequently, the Board finds the evidence to preponderate against an initial increased rating in excess of 30 percent for PTSD.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


